         Case 1:19-cr-00819-VM Document 64 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           9/9/21
- - - - - - - - - - - - - - - - - -x
                                   :
UNITED STATES OF AMERICA           :
                                   :                 ORDER
                  - v. -           :
                                   :                 19 Cr. 819 (VM)
FRANCISCO TORRES-RENDON,           :
                                   :
                                   :
                    Defendant.     :
                                   :
- - - - - - - - - - - - - - - - - -x

            WHEREAS,       with   the   consent    of    the    defendant,

FRANCISCO TORRES-RENDON,          his   guilty    plea    allocution      was

taken    before    a United States Magistrate Judge on August 10,

2021; and

            WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

            WHEREAS, upon review of that transcript, this Court

has   determined    that    the   defendant   entered    the   guilty    plea

knowingly and voluntarily and that there was a factual basis

for the guilty plea;

            IT IS HEREBY ORDERED that the defendant’s guilty plea

is accepted.
   ac

SO ORDERED:
Dated:
              New York, New York

              September 9, 2021


                                    __________________________________
                                    THE HONORABLE VICTOR MARRERO
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK
